Citation Nr: 1829792	
Decision Date: 08/20/18    Archive Date: 08/30/18

DOCKET NO.  11-00 318A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 7, 2015, and a rating in excess of 50 percent from this date, for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cross



INTRODUCTION

The Veteran had active service from August 1988 to August 2008.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A July 2018 rating decision increased the rating to 50 percent, effective March 7, 2015.


FINDING OF FACT

On July 23, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, VA received a written statement from the Veteran on July 23, 2018, in which he indicated that he is satisfied with the ratings currently assigned to his service-connected bilateral pes planus.  The Veteran specifically expressed his desire to withdraw the current appeal.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DELYVONNE M. WHITEHEAD
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


